Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species III, directed to Figures 52-65 (claims 1-13) in the reply filed on 10/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by FURIHATA (Pub. No.: US 2017/0179154).

    PNG
    media_image1.png
    676
    894
    media_image1.png
    Greyscale

Re claim 1, FURIHATA teaches a three-dimensional memory device, comprising: 
an alternating stack of insulating layers (132/232/170, FIGS. 27A/28A, ¶ [0288]) and electrically conductive layers (146/246, [0291]) located over a substrate; 
memory stack structures (55, FIG. 26A, [0203) vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel (601, [0228]) and a vertical stack of memory elements (51/54/56) located at levels of the electrically conductive layers (146/246); 
a finned dielectric moat structure (155/463/[MS], FIG. 28A-28B, [0288], note that “Each dummy memory stack structure 155 can have an identical set of elements as a memory stack structure 55. A set of insulating films formed in the moat trenches 449 and having the same material stack as the memory film 50” and 155=50+60+62, FIG. 27A) including a dielectric core portion (62, [0203]) vertically extending through each layer within the alternating stack and a vertical stack of dielectric fin portions laterally extending outward from the dielectric core portion; 
a vertical stack of insulating plates and dielectric material plates (50/60) laterally surrounded by the finned dielectric moat structure; and 
an interconnection via structure (488, FIG. 30, [0271]) vertically extending through the vertical stack and contacting a top surface of an underlying metal interconnect structure (780).
Re claim 2, FURIHATA teaches the three-dimensional memory device of Claim 1, wherein the vertical stack of dielectric fin portions [MS] laterally extends outward from the dielectric core portion at each level of the insulating layers (132/232/170, FIG. 14C) within the alternating stack.
Re claim 3, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein the finned dielectric moat structure [MS] comprises vertically straight and laterally convex sidewalls that contact vertically straight and laterally concave sidewalls of a respective one of the insulating layers (132/232/170, FIG. 14C).
Re claim 4, FURIHATA teaches the three-dimensional memory device of Claim 2, further comprising a vertical stack of perforated silicon oxynitride or oxide plates (material of layer 56 in layer 50, [0206]) located at levels of the electrically conductive layers (146/246) between vertically neighboring pairs of the dielectric fin portions.
Re claim 6, FURIHATA teaches the three-dimensional memory device of Claim 4, wherein: the insulating layers (132/232/170, [0175]) and the insulating plates comprise silicon oxide (material of layer 56 in layer 50, [0206]); and the dielectric material plates comprise silicon nitride (54, [0204]).
Re claim 7, FURIHATA teaches the three-dimensional memory device of Claim 4, wherein each of the perforated silicon oxynitride or oxide plates (56) comprises a pair of vertically convex surfaces that contact a pair of vertically concave surfaces of the respective one of the dielectric material plates (54).
Re claim 8, FURIHATA teaches the three-dimensional memory device of Claim 4, wherein each of the perforated silicon oxynitride or oxide plates comprises: 
laterally convex outer sidewall segments that are adjoined to each other to provide a closed outer periphery [MS]; and 
a plurality of cylindrical sidewalls (449, FIG. 25A) that are laterally spaced from each other.
Re claim 9, FURIHATA teaches the three-dimensional memory device of Claim 4, further comprising a plurality of dielectric cores (62) vertically extending through a respective opening in each of the perforated silicon oxynitride or oxide plates (56) and a respective opening in the finned dielectric moat structure [MS], wherein each of the plurality of dielectric cores (62) contacts the finned dielectric moat structure [MS] and is laterally spaced from each of the perforated silicon oxynitride or oxide plates by the dielectric core portion of the finned dielectric moat structure.
Re claim 10, FURIHATA teaches the three-dimensional memory device of Claim 4, wherein: 
each of the perforated silicon oxynitride or oxide plates (56) comprises a respective perforated top surface, a respective perforated bottom surface, and a respective set of cylindrical sidewalls adjoining the respective perforated top surface and the respective perforated bottom surface; and 
the respective perforated top surface, the respective perforated bottom surface, and respective set of cylindrical sidewalls (449, FIG. 25A) of each of the perforated silicon oxynitride or oxide plates contact the finned dielectric moat structure [MS].
Re claim 11, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein: 
each of the insulating plates (56) is vertically spaced from the substrate by a same vertical distance as, has a same material composition as, and has a same thickness as a respective one of the insulating layers (54); and 
the finned dielectric moat structure [MS] contacts each insulating plate within the vertical stack.
Re claim 12, FURIHATA teaches the three-dimensional memory device of Claim 1, further comprising backside trench fill structures (79 of FIG. 14C) vertically extending through each layer within the alternating stack, laterally extending along a first horizontal direction (upper horizontal trenches), and having a width modulation along a second horizontal direction.
Re claim 13, FURIHATA teaches the three-dimensional memory device of Claim 12, wherein each of the backside trench fill structures (79 of FIG. 14C) has a pair of lengthwise sidewalls, and each of the lengthwise sidewalls includes a respective set of convex sidewall segments ([MS] segments).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURIHATA.
FURIHATA differs from the invention by not showing wherein each of the perforated silicon oxynitride or oxide plates comprises a perforated silicon oxynitride plate having a variable nitrogen concentration that decreases with a distance from an interface with a respective one of the dielectric material plates. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894